Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between Cano Petroleum Inc., a Delaware corporation with its principal executive
offices in Fort Worth, Texas (the “Company”), and Ben Daitch, an individual
currently residing in Dallas County, Texas (“Employee”), as of the 23rd day of
June, 2008 (the “Effective Date”).  The Company and Employee may sometimes be
referred to herein individually as “Party” and collectively as “Parties.”

 

Background

 

A.            The Company desires to employ Employee in such a manner as will
reinforce and encourage the highest attention and dedication to the Company and
in the best interest of the Company and its shareholders; and

 

B.            Employee is willing to serve the Company on the terms and
conditions herein provided.

 

Terms and Conditions

 

In consideration of the covenants and agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.             Employment.  The Company hereby employs Employee in the capacity
of Sr. Vice President and Chief Financial Officer, and Employee hereby agrees to
accept such employment by the Company, upon the terms and conditions stated in
this Agreement.

 

2.             Term.  The employment of Employee by the Company as provided in
this Section will be for a term of three (3) years (the ‘“Term” or “Employment
Period”) commencing on the Effective Date and expiring at the close of business
on June 23, 2011.

 

3.             Duties.  Employee shall perform such services and duties as may
be assigned to him from time to time by the Chief Executive Officer and the
Board of Directors of the Company.  Employee shall devote his full working time,
efforts and energies to the performance of his duties hereunder, which shall
include managing the financial affairs of the Company.

 

4.             Compensation.

 

(a)           Salary:  The Company shall pay Employee for his services, a base
salary, on an annualized basis, of $250,000.00 (Two Hundred Fifty Thousand
Dollars) per annum for the period from the Effective Date, which salary shall be
payable by the Company in substantially equal installments on the Company’s
normal payroll dates.  All applicable taxes on the base salary will be withheld
in accordance with applicable federal, state and local taxation guidelines.

 

1

--------------------------------------------------------------------------------


 

(b)           Bonus: In addition to the base salary described in paragraph
4(a) above, Employee shall be eligible for periodic cash bonuses in an amount up
to 100% of the then base salary and/or stock bonuses at the discretion of the
Board of Directors of the Company.

 

(b)           Stock Award:  In addition to the base salary described in
paragraph 4(a) above, Employee shall receive 100,000 shares of restricted common
stock in the Company.  The restrictions on the shares shall lapse in 33,333
share increments on each of June 23, 2009, June 23, 2010 and June 23, 2011,
provided Employee is still employed by the Company at that time.  The terms and
conditions of this restricted stock award shall be contained in an agreement to
be executed by the Company and Employee and which will be awarded pursuant to
the 2005 Cano Petroleum, Inc. Long Term Incentive Plan.

 

(c)           Raises:  Employee may receive increases in the base salary at the
discretion of the Board of Directors of the Company, which increased base salary
shall become the base salary for purposes of this Agreement.

 

5.             Vacations and Days Off.  Employee shall be entitled to a
reasonable paid vacation of not less than twenty (20) days each calendar year
during the Term (prorated for the first calendar year), exclusive of holidays
and weekends, which vacation shall be taken by Employee in accordance with the
business requirements of the Company at the time and its vacation plans,
policies and practices as applied to other officers of the Company then in
effect relative to this subject.  Employee shall also be entitled to up to five
(5) paid days off each calendar year for paternity leave and up to three
(3) paid days off to attend the funeral of any member of Employee’s immediate
family.

 

6.             Employment Facilities.  During the Employment Period, the Company
shall provide, at its expense, appropriate and adequate office space, furniture,
communications, stenographic and word-processing equipment, supplies and such
other facilities and services as shall be suitable to Employee’s position or
necessary for Employee to perform his assigned tasks, duties and
responsibilities under this Agreement.

 

7.             Expenses and Services.  During the term of Employee’s employment
hereunder, Employee shall be entitled to receive prompt reimbursement for all
pre-approved, reasonable expenses incurred by Employee by reason of his
employment, including travel and living expenses while away from home at the
request of and in the service of the Company, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company and in effect when the expenses are incurred.

 

8.             Rights under Certain Plans.  During the term of Employee’s
employment hereunder, Employee shall be entitled to participate in any employee
stock ownership plans, 401K plans, health and dental insurance and other
employee benefit plans and programs maintained by the Company applicable to
other executive officers on the same basis as other executive officers of the
Company.

 

2

--------------------------------------------------------------------------------


 

9.             Confidential Information.  Employee and the Company agree that,
upon executing this Agreement, the Company will provide Employee with its
confidential information, including, without limitation, customer information,
trade secrets, lists of suppliers and costs, information concerning the business
and operations of the Company and its Affiliates and other proprietary data or
information, that is valuable, special and a unique asset of the Company and its
Affiliates.  Employee agrees not to disclose such confidential information,
except as may be necessary in the performance of his duties, to any Person, nor
use such confidential information, except as may be necessary in the performance
of his duties, either (i) while employed; or (ii) within the later of three
years immediately following his termination of employment or the three years
immediately following expiration of this Agreement without renewal or
replacement unless Employee has received the prior written consent of the
Company.  Upon termination of Employee’s employment for any reason or upon a
request, at any time, by the Company, Employee shall promptly deliver to the
Company all drawings, manuals, letters, notebooks, customer lists, documents,
records, equipment, files, computer disks or tapes, reports or any other
materials relating to the Company’s business (and all copies) which are in
Employee’s possession or under Employee’s control.

 

10.           Early Termination. Employee’s employment hereunder may be
terminated without any breach of this Agreement only under the following
circumstances:

 

(a)           Employee’s employment hereunder will terminate upon his death;

 

(b)           If, as a result of Employee’s incapacity due to physical or mental
illness, Employee shall have been absent from his duties or unable to perform
his full duties hereunder for a total of 90 days during any 12 month period
(“Disability Period”), and within 15 days after written notice of termination is
given (which may occur before or after the end of such 90 day period), shall not
have returned to the performance of his full duties hereunder on a full-time
basis, the Company may terminate Employee’s employment hereunder.

 

(c)           The Company may terminate Employee’s employment hereunder for
Cause.  For purposes of this Agreement, the Company shall have “Cause” to
terminate Employee’s employment hereunder upon (i) the willful and continued
failure by Employee to substantially perform his duties hereunder (other than
any such failure resulting from Employee’s incapacity due to physical or mental
illness); (ii) the willful engaging by Employee in misconduct which is injurious
or disparaging to the Company; or (iii) the conviction of Employee of any felony
or crime of moral turpitude.  For purposes of this subsection (c), no act, or
failure to act, on Employee’s part shall be considered “willful” unless done, or
omitted to be done, by him not in good faith and without reasonable belief that
his action or omission was in the best interest of the Company.

 

(d)           Any termination of Employee’s employment by the Company or by
Employee (other than termination pursuant to subsection (a) above) shall be
communicated by written Notice of Termination to the other Party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in

 

3

--------------------------------------------------------------------------------


 

reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated.

 

(e)           “Date of Termination” shall mean (i) if Employee’s employment is
terminated by his death, the date of his death; (ii) if Employee’s employment is
terminated pursuant to subsection (b) above, 15 days after Notice of Termination
is given (provided that Employee shall not have returned to the performance of
his duties on a full-time basis during such 15 days period); (iii) if Employee’s
employment is terminated at the expiration of the Term or any extension thereof,
the last day of the Term or, if applicable, the last day of any extension; and
(iv) if Employee’s employment is terminated for any other reason, the date the
Notice of Termination is given.

 

11.           Compensation upon Termination or During Disability.  Upon
termination of Employee’s employment hereunder or during any period of
Employee’s physical or mental disability, Employee shall be paid as follows:

 

(a)           Employee shall continue to receive his annual base salary at the
rate then in effect during any Disability Period provided, however, that such
payments shall not continue beyond the earlier of (i) the end of the Term, or
(ii) the Date of Termination of this Agreement by the Company pursuant to
Section 10(e)(ii), provided that payments so made to Employee shall be reduced
by the sum of the amounts, if any, payable to Employee under any disability
benefit plans of the Company and which were not previously applied to reduce any
such payment.  In addition the Company shall reimburse Employee for any
theretofore unreimbursed expenses which were incurred prior to the commencement
of the Disability Period.

 

(b)           If Employee’s employment is terminated by his death, the Company
shall pay to Employee’s designated beneficiaries, or if he leaves no designated
beneficiaries, to his estate, his annual base salary through the date of
Employee’s death at the rate then in effect and any theretofore unreimbursed
expenses and the Company shall have no further obligations to Employee under
this Agreement.

 

(c)           If Employee’s employment shall be terminated for Cause, the
Company shall pay Employee his annual base salary (but not the compensation
described in Sections 4(b)) through the Date of Termination at the rate in
effect at the time Notice of Termination is given and the Company shall have no
further obligations to Employee under this Agreement.

 

(d)           If the Company shall (i) terminate Employee’s employment other
than pursuant to Section 10(b) or 10(c) hereof; (ii) assign to Employee any
duties materially inconsistent with Employee’s position in the Company; or
(iii) assign to Employee a title, office or status which is inconsistent than
that established herein (unless in the nature of a promotion) then, in addition
to reimbursement of  Employee for any theretofore unreimbursed expenses, the
Company shall pay Employee, with no offset, an amount equal to the greater of
(a) Employee’s annual base salary at the rate in effect at the time Notice of
Termination is given, for the unexpired term of this Agreement and payment for

 

4

--------------------------------------------------------------------------------


 

any accrued, but unused vacation days hereunder; or (b) six (6) months of
Employee’s annual base salary at the rate in effect at the time Notice of
Termination is given and payment for any accrued, but untaken vacation days
hereunder.  Such payments to be made in a single lump sum within ten (10) days
of the termination of this Agreement.

 

During the term of this Agreement Employee shall give the Company immediate
notice of any change of address.

 

If Employee shall terminate his employment pursuant to Section 10(d), the
Company shall pay Employee, in addition to reimbursement of any theretofore
unreimbursed expenses, his full salary through the Date of Termination at the
rate in effect on the date that Notice of Termination is received by the
Company, plus payment for any accrued, but untaken vacation days hereunder and
the Company shall have no further obligation to Employee under this Agreement.

 

12.           Change in Control Severance Benefit.  If within twelve (12) months
after the occurrence of a Change in Control (as defined below) (i) the Company
terminates Employee’s employment for any reason; or (ii) Employee resigns at any
time after any diminution in Employee’s job title, duties or compensation or the
relocation of Employee, without Employee’s consent, to an office in a county
that does not abut Tarrant County, Texas, the Company shall pay to Employee, in
a lump sum, three times Employee’s annual salary in effect as of the date of
Employee’s termination or resignation and three times the sum of prior year
bonuses paid to Employee and shall continue to provide to Employee, Employee’s
spouse and dependents, for a period of three years after such termination or
resignation, the right to participate in any health and dental plans that the
Company may maintain for its employees, on the same basis as participation by
such employees.

 

A “Change in Control” shall mean:

 

(a) any consolidation, merger or share exchange of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a consolidation, merger or share exchange of the
Company in which the holders of the Company’s common stock immediately prior to
such transaction have the same proportionate ownership of common stock of the
surviving corporation immediately after such transaction; (b) any sale, lease,
exchange or other transfer (excluding transfer by way of pledge or
hypothecation) in one transaction or a series of related transactions, of all or
substantially all of the assets of the Company; (c) the stockholders of the
Company approve any plan or proposal for the liquidation or dissolution of the
Company; (d) the cessation of control (by virtue of their not constituting a
majority of directors) of the Board by the individuals (the “Continuing
Directors”) who (x) at the Effective Date were directors or (y) become directors
after the Effective Date and whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then in office who were directors at the Effective Date or whose
election or nomination for election was previously so approved; (e) the
acquisition of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) of an aggregate of 50% or more of the voting
power of the Company’s outstanding voting securities by any person

 

5

--------------------------------------------------------------------------------


 

or group (as such term is used in Rule 13d-5 under the Securities Exchange Act
of 1934) who beneficially owned less than 50% of the voting power of the
Company’s outstanding voting securities on the Effective Date of this Plan;
provided, however, that notwithstanding the foregoing, an acquisition shall not
constitute a Change in Control hereunder if the acquirer is (x) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
and acting in such capacity, (y) a subsidiary of the Company or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting securities of
the Company or (z) any other person whose acquisition of shares of voting
securities is approved in advance by a majority of the Continuing Directors; or
(f) in a Title 11 bankruptcy proceeding, the appointment of a trustee or the
conversion of a case involving the Company to a case under Chapter 7.

 

Anything in this Section 12 to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution made, or benefit provided,
by the Company to or for the benefit of Employee (whether paid or payable or
distributed or distributable or provided pursuant to the terms hereof or
otherwise) would constitute a “parachute payment” as defined in Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), then the lump sum
payment payable pursuant to this Section 12 shall be reduced so that the
aggregate present value of all payments in the nature of compensation to (or for
the benefit of) Employee which are contingent on a change of control (as defined
in Code Section 280G(b)(2)(A)) is One Dollar ($1.00) less than the amount which
Employee could receive without being considered to have received any parachute
payment (the amount of this reduction in the lump sum severance payment is
referred to herein as the “Excess Amount”).  The determination of the amount of
any reduction required by this Section 12 shall be made by an independent
accounting firm (other than the Company’s independent accounting firm) selected
by the Company and acceptable to Employee, and such determination shall be
conclusive and binding on the parties hereto.

 

13.           Defined Terms.  For purposes of this Agreement, the terms set
forth in this Agreement shall have the following meanings:

 

(a)           “Affiliate” shall mean any individual, corporation, unincorporated
organization, trust or other form of entity controlling, controlled by or under
common control with the Company.  For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such individual, corporation,
unincorporated organization, trust or other form of entity, whether through the
ownership of voting securities or otherwise.

 

(b)           “Person” shall mean an individual, a corporation, a partnership,
an association, a joint-stock company, a trust, an incorporated organization or
a government or political subdivision thereof.

 

14.           Waiver. No waiver of any provision of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision

 

6

--------------------------------------------------------------------------------


 

itself, or a waiver of any right under this Agreement.  No waiver shall be
binding unless executed in writing by the Party making the waiver.

 

15.           Limitation of Rights.  Nothing in this Agreement, except as
specifically stated herein, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the Parties and their
respective permitted successors and assigns and other legal representatives, nor
is anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any Party to this Agreement, nor shall any
provision give any third persons any right of subrogation or action over against
any Party to this Agreement.

 

16.           Notices.  All notices given in connection with this Agreement
shall be in writing and shall be delivered either by personal delivery, by
telecopy or similar facsimile means, by certified or registered mail (postage
prepaid and return receipt requested), or by express courier or delivery
service, addressed to the applicable Party hereto at the following address:

 

If to the Company:

 

Cano Petroleum, Inc.

Burnett Plaza

801 Cherry Street

Suite 3200, Unit 25

Fort Worth, Texas 76102


ATTENTION: S. JEFFERY JOHNSON

Telecopy No.: 817.698.0761

 

If to Employee:

 

Ben Daitch

8600 Thackery St., #2307

Dallas, Texas  75225

Telephone:  917.324.4271

 

or such other address and number as either Party shall have previously
designated by written notice given to the other Party in the manner hereinabove
set forth.  Notices shall be deemed given when received, if sent by telecopy or
similar facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by telecopy or other
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail.

 

17.           Inconsistent Obligations.  Employee represents and warrants that
he is not subject to any undisclosed obligations inconsistent with those of this
Agreement.

 

18.           Code Section 409A; Delay of Payments.  The terms of this Agreement
have been designed to comply with the requirements of Code Section 409A, as
amended, where applicable, and shall be interpreted and administered in a manner
consistent with such intent. 

 

7

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Agreement, (i) if upon the date
of Employee’s termination of employment with the Company, Employee is a
“specified employee” within the meaning of Code Section 409A, and the deferral
of any amounts otherwise payable under this Agreement as a result of Employee’s
termination of employment is necessary in order to prevent any accelerated or
additional tax to Employee under Code Section 409A, then the Company will defer
the payment of any such amounts hereunder until the date that is six (6) months
and one day following the date of Employee’s termination of employment with the
Company at which time any such delayed amounts will be paid to Employee in a
single lump sum, with interest from the date otherwise payable at the prime rate
as published in The Wall Street Journal on the date of Employee’s termination of
employment with the Company, and (ii) if any other payments of money or other
benefits due to Employee hereunder could cause the application of an accelerated
or additional tax under Code Section 409A, such payments or other benefits shall
be deferred if deferral will make such payment or other benefits compliant under
Code Section 409A.

 

19.           Entirety and Amendments.  This instrument and the instruments
referred to herein embody the entire agreement between the Parties, supersede
all prior agreements and understandings, if any, relating to the subject matter
hereof, and may be amended only by an instrument in writing executed by all
Parties, and supplemented only by documents delivered or to be delivered in
accordance with the express terms hereof.

 

20.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the Parties hereto and any successors in interest to the
Company, but neither this Agreement nor any rights hereunder may be assigned by
Employee or by the Company, except that the Company may assign this Agreement to
an Affiliate.

 

21.           Governing Law and Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas
applicable to agreements made and to be performed entirely in Texas, exclusive
of any provisions of Texas law which would apply the law of another
jurisdiction.  The obligations and undertakings of each of the Parties to this
Agreement shall be performable in Tarrant County, Texas, and each Party agrees
that if any action at law or in equity is necessary by the Company or Employee
to enforce or interpret the terms of this Agreement, venue shall be in Tarrant
County, Texas.

 

22.           Cumulative Remedies.  No remedy herein conferred upon any Party is
intended to be exclusive of any other benefits or remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other benefits
or remedy given hereunder or now or hereafter existing at law or in equity or by
statute or otherwise.  No single or partial exercise by any Party of any right,
power or remedy hereunder shall preclude any other or further exercise thereof.

 

23.           Multiple Counterparts.  This Agreement may be executed and
delivered by facsimile and in a number of identical counterparts, each of which
constitute collectively, one agreement; but in making proof of this Agreement,
it shall not be necessary to produce or account for more than one counterpart. 
This Agreement may be executed and delivered via facsimile.

 

8

--------------------------------------------------------------------------------


 

24.           Descriptive Headings.  The headings, captions and arrangements
used in this Agreement are for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Agreement, nor affect the meanings
hereof.

 

25.           Severability.  The parties intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law.  Accordingly, if any
provision of this Agreement is held illegal, invalid, or unenforceable under
present or future law, such provision shall be fully severable, this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part hereof, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance.

 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the Parties hereto have executed this Agreement effective as of the Effective
Date.

 

 

THE COMPANY:

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson

 

 

 

CEO and Chairman

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Ben Daitch

 

Ben Daitch

 

 

9

--------------------------------------------------------------------------------